 1 Matthew W. Park
     Nevada Bar No. 12062
 2 RUSHFORTH LEE & KIEFER LLP
     1707 Village Center Circle, Suite 150
 3 Las Vegas, NV 89134
     Phone: 702-255-4552
 4 Fax: 702-255-4677
     Email: Matt@rlklegal.com
 5
     Attorneys for Defendant
 6 INMODE LTD., A FOREIGN LIMITED
     LIABILITY CORPORATION
 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10    Dr. F. VICTOR RUECKL, an individual,              Case No. 2:19-cv-02186-KJD-NJK
11                          Plaintiff,
                                                        ORDER TO EXTEND TIME TO FILE
12           v.                                         REPLY IN SUPPORT OF DEFENDANT
                                                        INMODE LTD’S MOTION TO DISMISS
13    INMODE LTD.,
                                                        [FIRST REQUEST]
14                          Defendants.
15
            Plaintiff Dr. F. Victor Rueckl (“Plaintiff”) and Defendant InMode Ltd., a Foreign Limited
16
     Liability Corporation (“Defendant”), by counsel and pursuant to Local Rule IA 6-1, stipulate to
17
     continue Defendant’s deadline to file a Reply in support of its Motion to Dismiss (ECF No. 10):
18

19                                            STIPULATION

20          1.     On February 7, 2020, Defendant filed a Memorandum of Points and Authorities in

21 Support of Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(B)(2) and (6) (ECF No. 10) (“Motion to

22 Dismiss”).

23          2.     On March 20, 2020, Plaintiff filed his Opposition to Defendant’s Motion to Dismiss

24 (ECF No. 17) (“Opposition”).

25          3.     Defendant’s Reply in Support of the Motion to Dismiss (“Reply”) is currently due on

26 March 27, 2020.

            4.     Given the significant law firm and business disruption due to the COVID-19 outbreak,


                                                                                                       1
 1
     and in order to adequately respond to the allegations raised by the Opposition, Defendant respectfully
 2
     requests an extension until April 10, 2020 to file the Reply.
 3
            5.      Defendant’s counsel conferred with Plaintiff’s counsel regarding this stipulation and
 4
     both parties agree to the requested extension.
 5
            6.      This Stipulation is filed in good faith and not for any dilatory or other improper
 6
     purpose. Plaintiff will not suffer any prejudice if the Court permits Defendant the requested extension
 7
     of time. Plaintiff has consented to the requested extension.
 8
            7.      This is the first request for extension of time for Defendant to obtain additional time to
 9
     file its Reply in support of its Motion to Dismiss.
10
     DATED: March 23, 2020
11

12    /s/ Matthew W. Park _____                            /s/ Jonathan K. Wong ________
      Matthew W. Park, Esq.                                Joseph P. Garin, Esq.
13    Rushforth Lee & Kiefer LLP                           Jonathan K. Wong, Esq.
      1707 Village Center Circle, Suite 150                Lipson Neilson P.C.
14    Las Vegas, NV 89134                                  9900 Covington Cross Drive, Suite 120
      (702) 255-4552                                       Las Vegas, NV 89144
15    matt@rlklegal.com                                    (702) 382-1500
      Counsel for Defendant                                jgarin@lipsonneilson.com
16                                                         Counsel for Plaintiff

17

18

19                                                    ORDER

20
                                                      IT IS SO ORDERED.
21

22                                                                                   _____
                                                      UNITED STATES DISTRICT COURT JUDGE
23

24 DATED: ___________________
           3/24/2020

25

26




                                                                                                            2
 1                                   CERTIFICATE OF SERVICE

 2         Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that on this 23rd day of

 3 March, 2020, I caused the foregoing to be served through the Court’s CM/ECF system addressed to:

 4 Joseph P. Garin, Esq.
   Jonathan K. Wong, Esq.
 5 Lipson Neilson P.C.
   9900 Covington Cross Drive, Suite 120
 6 Las Vegas, NV 89144
   (702) 382-1500
 7 jwong@lipsonneilson.com
   jgarin@lipsonneilson.com
 8
   Counsel for Plaintiff
 9

10

11                                                           /s/Matthew W. Park_____
                                                             Matthew W. Park
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                                                    3
